                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE DIVISION

ARNOLD BROWN,                                       )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       No.: 3:18-CV-00205
                                                    )       Jury Trial Demanded
NORFOLK SOUTHERN RAILWAY                            )
COMPANY,                                            )
                                                    )
       Defendant.                                   )

        MEMORANDUM IN SUPPORT OF NORFOLK SOUTHERN RAILWAY
          COMPANY’S MOTION TO PRECLUDE CERTAIN TESTIMONY
              FROM PLAINTIFF’S ECONOMIST, J.P. GRINGAS

       Comes the Defendant, Norfolk Southern Railway Company (“Norfolk Southern”), by and

through counsel, pursuant to Federal Rule of Evidence 403, 702, and Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579 (1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), and their

progeny, and moves the Court to preclude Plaintiff’s economist, J.P. Gingras (“Mr. Gingras”),

from giving certain opinions in this matter.

                                        INTRODUCTION

       Norfolk Southern is specifically seeking to limit the scope of Mr. Gingras’s testimony

regarding the present value calculation for the future cost of Plaintiff’s LifeCare plan. This

calculation was rendered by Mr. Gingras under a presumption of two differing life expectancy

scenarios:

       1. Scenario #1 – “a total estimated life expectancy of 83.02 years old [for Plaintiff].”

       2. Scenario #2 –an “assumed total life expectancy for [Plaintiff] of 95.76 years old.”

While there is some evidence that Scenario #1 may be supported by “a level of certainty of 50%,”

the same cannot be said about Scenario #2. According to Mr. Gingras’ own calculations, there

                                                1
exists only about a 5% probability (chance) that a male Plaintiff’s age will achieve a life

expectancy to age 95.76. Further diminishing the statistical likelihood of Scenario #2 is the

unfortunate fact that Plaintiff is a paraplegic, and any presumption that such a condition will enable

him to outlive 95% of his demographic is simply unrealistic and represents gross speculation

against a backdrop where damages must be proven to a degree of reasonable certainty. Because

the 95.76-year life expectancy under Scenario #2 is wholly speculative, and also fails to account

for the particular facts of this case, any LifeCare plan calculation from Mr. Gingras based on this

presumption should be excluded by the Court as patently unreliable and inherently misleading to

the jury. Of course, such a ruling would still permit Plaintiff to move forward with Mr. Gingras’s

Scenario #1.

                                        RELEVANT FACTS

       This action, arising under the Federal Employment Liability Act (“FELA”), involves a

serious and life-altering injury sustained by Plaintiff while working as an employee for Norfolk

Southern. (See, ECF Doc. 1, Complaint). The incident occurred while Plaintiff and other members

of his “maintenance of way” rail gang were performing routine maintenance on a section of

railroad track in Mingo County, West Virginia. (Id. at ¶ 25). Each member of the gang had an

assigned task, including Plaintiff, whose job was cutting rail using a rail saw, which was connected

by a “boom” to a large cribber machine. (Id. at ¶ 23). As a train was traveling on the track

immediately adjacent to where Plaintiff was making his cuts, (Id. at ¶ 30), Plaintiff allowed the

boom to which his rail saw was attached to foul the track where the train was traveling. (See, ECF

Doc. 8, Answer, ¶ 8). The passing train struck the saw handle, causing the rail saw to swing around

and strike Plaintiff in the back. (Compl., ¶ 30). Tragically, the force of the impact damaged

Plaintiff’s spinal cord, resulting in permanent paralysis. (Id.).


                                                   2
        Paralysis has caused Plaintiff to lose all feeling in his body from the waist down. (See,

Exhibit 1: Brown Depo., 15:22-16:5). He does not have any strength or stability, and he shakes

“really bad.” (Brown Depo., 16:6-20). Plaintiff can no longer control his bowels or his bladder; he

has lost all sexual functioning; and, routine catheter use causes him to suffer constant urinary tract

infections. (Brown Depo., 17:6-18:7). His legs and feet are swollen with fluid, making them larger

than normal, and require him to wear large Velcro shoes. (Brown Depo., 21:12-23).

        One of two nurses from a home health agency visits Plaintiff’s residence for three hours

every evening, usually from around 6:00 to 9:00 p.m. (Brown Depo., 56:8-14). The nurses help

Plaintiff perform basic tasks like using the bathroom, taking a shower, and getting dressed. (Brown

Depo., 27:1-5; 56:8-14). The nurses also help with routine chores like cleaning the house, feeding

the dog, and running to the store. (Brown Depo., 57:3-6). Since first returning home from the

hospital, the nurses have been around to take care of just about anything Plaintiff requests. 1 (Brown

Depo., 56:25-57:1; 58:5-7).

        The permanency of Plaintiff’s condition means he will likely require some level of in-home

care for the rest of his life. To establish the present value of a LifeCare plan, as well as the present
                                                             2
value of Plaintiff’s future “loss of household services,”        Plaintiff retained the expertise of J.P.

Gingras (“Mr. Gingras”). (See, Exhibit 2: Expert Report). Mr. Gingras holds himself out as a

certified public accountant, who has “regularly engaged in the practice of accounting for more than

20 years.” (Id. at p. 9). His wealth of accounting experience is certainly not cheap, as Plaintiff has

agreed to compensate Mr. Gingras at a rate of $595 per hour, on top of a flat fee of $7,500. (Id. at


1
  Since the incident, Norfolk Southern has paid for almost all of Plaintiff’s medical expenses,
including the care provided to Plaintiff by these nurses. (See, Brown Depo., 58:5-13).
2
 While Norfolk Southern believes Mr. Gingras’s calculations for Plaintiff’s purported future loss
of household services are improper, they are not the subject of this Motion.

                                                   3
p. 8). What Mr. Gingras has given to Plaintiff in return is an overinflated valuation for the future

cost of a LifeCare plan, which he accomplished through a highly speculative and factually

unsupported assumption regarding Plaintiff’s potential life expectancy.

       Despite Mr. Gingras’s representation that “[n]o expert opinion is expressed as to the

appropriate life expectancy specific to [Plaintiff] within [his] Expert Report,” (Id., p. 7), a close

review of his underlying methodology shows this is not the case. In calculating the cost of

Plaintiff’s LifeCare plan, Mr. Gingras used two different life expectancy scenarios for Plaintiff.

Under Scenario #1, Mr. Gingras presumed that Plaintiff, who was “63.62 years old” at the time of

the calculation, would have a life expectancy of “19.40 years,” thereby attributing him with “a

total estimated life expectancy of 83.02 years old.” (See, Note 1 to Sch. 1 LCP Valuation – 50%;

see also, Sch. 5 Life Expectancy). In contrast, under Scenario #2, Mr. Gingras applied an “assumed

total life expectancy for [Plaintiff] of 95.76 years old.” 3 (See, Note 1 to Sch. 2 LCP Valuation –

95%; see also, Sch. 5 Life Expectancy). By combining Scenario(s) #1 and #2, Mr. Gingras

calculated the present value for the future cost of Plaintiff’s LifeCare plan to be between

$4,327,369 (on the low-end), and a staggering $14,739,189 (on the high-end), with a “rounded

average” of $9,530,000.

       These calculations are summarized by the following chart, which is contained within Mr.

Gingras’s Expert Report:




3
 In contrast to the total life expectancy in Scenario #1, which took Plaintiff’s age and remaining
years into account, the Scenario #2 total life expectancy of 95.76 years is speculatively based on a
5% probability of males living to that age. (See, Sch. 5 Life Expectancy).
                                                 4
(See, Expert Report, p. 3). To demonstrate, Mr. Gingras’s low and high-end cost calculations are

further laid out in the spreadsheet on the following page:




(See, LifeCare Plan Summary - Yearly). Since Plaintiff was “63.62 years old” at the time Mr.

Gingras rendered his calculations, (See, Note 1 to Sch. 1 LCP Valuation – 50%), Plaintiff would

be approximately 83.02 years old at Year 19, and 95-96 (i.e. 95.76) years old at Year 32.

       The two shorter columns, on the left-side, represent the present value of Plaintiff’s LifeCare

plan under Scenario #1, which assumes that Plaintiff has a life projection to age 83.02. (See, Note

1 to Sch. 1 LCP Valuation – 50%). Within this parameter, Mr. Gingras calculated Plaintiff’s
                                                 5
                                                4
LifeCare plan will cost between $4,327,369          and $7,223,071. (See, LifeCare Plan Summary -

Yearly). Under the National Vital Statistics Reports “Mortality Table” relied upon by Mr. Gingras,

there is “50% certainty” that the average male, aged 63-64 (i.e. 63.62), will have a 19.4-year life

expectancy. (See, Note 1 to Sch. 1 LCP Valuation; Sch. 5 Life Expectancy). As such, there exists

at least a colorable statistical argument that Plaintiff could live to this age, and Scenario #1 is

therefore not being contested in this Motion.

       The same, however, cannot be said regarding the longer columns, on the right-side of the

above-referenced chart, which represent of the present value of Plaintiff’s LifeCare plan under

Scenario #2. (See, LifeCare Plan Summary - Yearly). As previously stated, these calculations rely

on a presumption of Plaintiff living to age 95.76, (See, Note 1 to Sch. 2. LCP Valuation – 95%),

thereby drastically increasing the approximate cost of Plaintiff’s LifeCare plan to between

$8,842,787 and $14,739,189. 5 (See, LifeCare Plan Summary - Yearly). Unlike with Scenario #1,

the calculations under Scenario #2 lack even the slightest modicum of reliability, as even Mr.

Gingras acknowledges only a 5% probability of Plaintiff living to be 95.76-years-old, (See, Note

1 to Sch. 2. LCP Valuation – 95%), which he obtained by reference to the following chart that lists

the “probability of being alive”:




4
 $4,327,369 is used as his low-end figure in arriving at the “rounded average” of $9,530,000. (See,
Expert Report, p. 3).
5
  Note this $14,739,189 figure is used by Gingras as his high-end figure in arriving at the above-
referenced “rounded average” of $9,530,000. (See, Expert Report, p. 3).

                                                    6
(Sch. 5 Life Expectancy). Only through this highly speculative assumption regarding Plaintiff’s

life expectancy was Mr. Gingras able to artificially inflate the median present value of his LifeCare

plan up to $9,530,000, as every age added in Scenario #2 has a “probability of being alive” well

below 50 percent Given their apparent lack of reliability against the legal backdrop of this case,

Mr. Gingras’s calculations under Scenario #2 must be precluded in their entirety.

       Interestingly, it does not appear that Mr. Gingras made similar attempts to manipulate the

present value of Plaintiff’s future “loss of household services.” For that calculation, the following

chart was provided:




                                                 7
(See, Expert Report, p. 3). An attachment to the Expert Report explains that these numbers were

generated solely with the presumption that Plaintiff’s “assumed estimated life expectancy is 82.44

years old…,” (See, Note 2 to Loss of Household Services), without any further consideration of,

or reference to, a 5% probability that Plaintiff could live to be 95.76-years-old. This is telling.

                                         LAW & ANALYSIS

        Under Rule 702, the proponent of expert testimony bears the burden of showing by a

preponderance of the evidence that (i) the expert is qualified, (ii) the testimony is reliable, and (iii)

the testimony is relevant and will assist the jury. Fed. R. Evid. 702; Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579, 589–95 (1993); Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147–

52 (1999). As a prerequisite to admissibility, Plaintiffs’ expert must be qualified to offer relevant

testimony and his opinions must be supported by a valid scientific of technical basis. Fed. R. Evid.

702. To be qualified, an expert must possess “knowledge, skill, experience, training, or education”

regarding the topics of his testimony. Fed. R. Evid. 702. To be reliable, expert testimony must be

“based on sufficient facts or data,” and it must be “the product of reliable principles and methods”

that have been “reliably applied” to the “facts of the case.” Id.

        In Daubert, and later in Kumho Tire, the Supreme Court charged trial judges with the

responsibility of acting as gatekeepers to exclude irrelevant or unreliable expert testimony.

Johnson v. Manitowoc Boom Trucks, Inc., 484 F.3d 426, 429 (6th Cir. 2007) (quoting Advis.

Comm. Notes to Fed. R. Evid. 702); see also Daubert, 509 U.S. at 592-95; Kumho Tire¸ 526 U.S.

at 141-42. This gatekeeping role is critical, because expert testimony “can be both powerful and

quite misleading because of the difficulty in evaluating it.” Daubert, 509 U.S. at 595.

        Daubert provides a nonexclusive list of guideposts a trial court may use in its gatekeeping

function: (1) whether the expert’s “theory or technique . . . can be (and has been) tested;” (2)


                                                   8
whether the theory or technique “has been subjected to peer review and publication;” (3) whether

there exists a high “known or potential rate of error” for a particular technique and the existence

of “standards controlling the technique’s operation;” and (4) whether the theory or technique

enjoys “general acceptance” within the relevant community. Daubert, 509 U.S. at 593-94. In

addition to those factors, the Sixth Circuit has adopted a fifth guidepost not explicitly stated in

Daubert or Kumho: “the extent to which [the expert’s] opinions were prepared in the context of

litigation.” Johnson, 484 F.3d at 430; see also Kumho Tire, 526 U.S. at 150 (acknowledging the

four Daubert guideposts do not constitute “a definitive checklist or test.”).

       Ultimately, the “gatekeeping” role requires the Court to perform a two-part analysis with

respect to the admissibility of expert testimony. First, the Court must determine whether the expert

is sufficiently qualified “by reason of training, education, or experience” to render opinions in front

of a jury. Fed. R. Evid. 702; Daubert, 509 U.S. at 592; Pride v. BIC Corp., 218 F.3d 566, 577-78

(6th Cir. 2000). If satisfied that the expert is qualified, then the Court must examine the opinions

offered by the expert, along with the bases for those opinions, in order to determine as a threshold

matter whether they are sufficiently reliable to be admissible. Id. The decision whether to admit

expert testimony rests within this Court’s sound discretion. General Elec. v. Joiner, 522 U.S. 136,

143 (1997); see also Nelson v. Tenn. Gas Pipeline Co., 243 F.3d 244, 251 (6th Cir. 2001).

       As a final matter, “application of Rule 702 and Daubert in this case is not altered in any

way by the substantive law governing Plaintiff's claims.” Bowers v. Norfolk S. Corp., 537 F. Supp.

2d 1343, 1352 (M.D. Ga. 2007). While a somewhat relaxed standard of causation applies under

the FELA, “the standard of causation under FELA and the standards for admission of expert

testimony under the Federal Rules of Evidence are distinct issues and do not affect one another.”

Id. (quoting Claar v. Burlington N. R.R. Co., 29 F.3d 499, 503 (9th Cir. 1994)); see also Messenger


                                                  9
v. Norfolk Southern Ry Co., 2015 U.S. Dist. LEXIS 27371, at *21 (N.D. Ind. March 15, 2015)

(“the standard of causation under the FELA and the standards for admission of expert testimony

under the Federal Rules of Evidence are discrete issues and do not affect each other.”). Thus,

FELA’s relaxed causation standard “does [not] mean that in FELA cases courts must allow expert

testimony that in other contexts would be inadmissible.” Bowers, 537 F. Supp. 2d at 1352.

       In the instant FELA action, Norfolk Southern is asking the Court to exercise its gatekeeping

function by properly limiting the scope of Mr. Gingras’s opinions. Specifically, Mr. Gingras

should be precluded from offering any calculation under Scenario #2, which is premised on the

unlikely probability of Plaintiff living to age 95.76. As an accountant, Mr. Gingras does not possess

the requisite qualifications to offer an expert opinion regarding the appropriate life expectancy to

be attributed to Plaintiff, and any calculation rendered under Scenario #2 does not pass a reliability

analysis. The “Mortality Table” from the U.S. Department of Health and Human Services, which

Mr. Gingras relied on and incorporated into his own Expert Report, shows a mere 5% probability

of a male living to be 95.76 years old, and the persistent health complications stemming from

paralysis will only statistically decrease Plaintiff’s life expectancy.

       In sum, without any “reasonably certain proof” to substantiate Mr. Gingras’s highly

speculative assumption that Plaintiff will achieve a life projection to age 95.76, no evidentiary

foundation exists to justify an award for the future cost of Plaintiff’s Life Care Plan when based

on such a presumption. See e.g., Brown v. Chi. & N. W. Transp. Co., 516 N.E.2d 320, 328 (1987)

(“We have not hesitated to find that future damages are not recoverable when there has not been

reasonably certain proof thereof.”); In re United States Steel Corp., 436 F.2d 1256, 1269 (6th Cir.

1970) (“One who is injured in his person by the wrongful act of another may recover loss of time

resulting therefrom and consequent loss of earnings, including future earnings, provided they are


                                                  10
shown with reasonable certainty and are not merely speculative in character.”); Weeks Marine,

Inc. v. Wright, 2015 U.S. Dist. LEXIS 91820, at *26 (S.D. Ala. July 15, 2015) (the Court

recognizing that, “[a]t the end of the day, it is plaintiff's sole responsibility to prove up his damages

with reasonable certainty.”); Trejo v. Denver & R. G. W. R. Co., 568 F.2d 181, 184 (10th Cir.

1977) (“In further proceedings the plaintiff should make his position clear and due regard should

be had for the principle of reasonable certainty of future damages.”); Lewin Realty III, Inc. v.

Brooks, 771 A.2d 446, 466 (Md. Ct. App. 2001) (“Future damages cannot be recovered if the

future consequences upon which the damages are premised are merely possibilities. Sufficient

probability exists when there is more evidence in favor of a proposition than there is against the

proposition.”) (citations omitted); Kahn v. Southern Pacific Co., 282 P.2d 78 (Cal. Ct. App. 1955);

First Nat’l Bank v. Kansas City S. Ry. Co., 865 S.W.2d 719 (Mo. Ct. App. 1993) (trial court

committed error by permitting life care plan expert or rehabilitation expert to opine that plaintiff

could become a paraplegic or be confined to a wheelchair in the absence of medical testimony that

such a result was reasonably certain to follow the injury); Dalebout v. Union Pac. R.R. Co., 980

P.2d 1194 (Utah Ct. App. 1999) (Testimony regarding the likelihood of future medical treatment

resulting from a railroad employer’s negligence must show “a probability rather than a possibility.”

If the testimony shows a mere possibility, it is inadmissible.); Strohm v. New York, Lake Erie &

W. R.R. Co., 96 N.Y. 305 (N.Y. 1884) (consequences that are contingent, speculative, or merely

possible are not proper to be considered by the jury in ascertaining damages.)

I.      Mr. Gingras Does Not Possess The Professional Qualifications Or Experience
        Necessary For Him To Offer An Opinion Regarding Plaintiff’s Life Expectancy.

        Mr. Gingras undisputedly lacks the requisite professional qualifications to express an

opinion regarding Plaintiff’s anticipated life expectancy. When making a preliminary

determination regarding an expert’s qualifications under Fed. R. Evid. 104(a), the Court is to

                                                   11
examine “not the qualifications of a witness in the abstract, but whether those qualifications

provide a foundation for a witness to answer a specific question.” Smelser v. Norfolk S. Ry., 105

F.3d 299, 303 (6th Cir. 1997) (quoting Berry v. City of Detroit, 25 F.3d 1342, 1351 (6th Cir. 1994)).

Within this framework, “[t]he trial court must determine whether the expert’s training and

qualifications relate to the subject matter of his proposed testimony.” Id. In the instant case, Mr.

Gingras only holds himself out in his Expert Report as having “education, training and experience

in the area of accounting and auditing...” (See, Expert Report, p. 9). And, in fact, it would appear

that Mr. Gingras indirectly conceded his lack of qualification to express an opinion regarding life

expectancy by going out his way to specify that “[n]o expert opinion is expressed as to the

appropriate life expectancy specific to [Plaintiff] within [his] Expert Report.” (Id. at p. 7). Absent

some demonstrably relevant knowledge or experience, any presumption by Mr. Gingras regarding

Plaintiff’s life expectancy is nothing more than pure conjecture and rank speculation.

II.    Mr. Gingras’s Valuation Of Plaintiff’s LifeCare Plan Is Patently Unreliable To The
       Extent His Underlying Methodology Is Based Upon A Highly Unlikely (5%)
       Presumption That Plaintiff Has A Potential To Live To Age 95.76.

       Even if Mr. Gingras is more broadly qualified to calculate the cost of Plaintiff’s LifeCare

plan, it does not change the fact that his underlying methodology in Scenario #2 incorporates a

grossly speculative and highly unreliable presumption regarding Plaintiff’s life expectancy. The

reliability prong is well-rooted in Fed. R. Evid. 702. See United States ex rel. Martin v. Life Care

Ctrs. of Am., 2014 U.S. Dist. LEXIS 142657, at *37 (E.D. Tenn. Sep. 29, 2014). The purpose of

this Court’s reliability analysis is to focus on the methodology and principles underlying the

testimony. Greenwell v. Boatwright, 184 F.3d 492, 497 (6th Cir. 1999) (citing United States v.

Bonds, 12 F.3d 540, 556 (6th Cir. 1993)). Or, as previously summarized by this Court, under Rule

702, “evidentiary reliability” means, essentially, “trustworthiness.” United States v. Pollard, 128


                                                 12
F. Supp. 2d 1104, 1119 (E.D. Tenn. 2000). “The test of reliability is a ‘flexible’ one, however, and

the Daubert factors do not constitute a ‘definitive checklist or test,’ but must be tailored to the

facts of the particular case.” Birge v. Dollar Gen. Corp., 2006 U.S. Dist. LEXIS 97195, at *9

(W.D. Tenn. Sep. 28, 2006) (citing Kumho Tire, 526 U.S. at 150).

       a. Mr. Gingras’s highly speculative presumption regarding Plaintiff’s life expectancy is
          connected to existing data only through the ipse dixit of the expert.

       Importantly, “[a]ny step that renders the analysis unreliable renders the expert’s testimony

inadmissible.” Mitchell v. Gencorp, Inc., 165 F.3d 778, 782 (10th Cir.1999) (internal alterations

omitted); United States v. Hermanek, 289 F.3d 1076, 1094 (9th Cir.2002) (finding error where the

“district court relied solely on [an expert]’s general qualifications without requiring the [party

proffering the expert testimony] to explain the method [the expert] used to arrive at his

[opinions]”). For this reason, “nothing in either Daubert or the Federal Rules of Evidence requires

a district court to admit opinion evidence that is connected to existing data only by the ipse dixit

of the expert.” GE v. Joiner, 522 U.S. 136, 146 (1997). Rather, “[a] court may conclude that there

is simply too great an analytical gap between the data and the opinion proffered.” Id. (citing Turpin

v. Merrell Dow Pharmaceuticals, Inc., 959 F.2d 1349, cert. denied, 506 U.S. 826 (1992)). It is,

therefore, commonly recognized that “[t]he ‘ipse dixit of the expert’ alone is not sufficient to

permit the admission of an opinion.” Tamraz v. Lincoln Elec. Co., 620 F.3d 665, 671 (6th Cir.

2010) (citing Joiner, 522 U.S. at 139).

       Mr. Gingras’s presumption under Scenario #2 that Plaintiff will live to be 95.76-years-old

is patently unreliable. Indeed, the pertinent “Mortality Table” from the U.S. Department of Health

and Human Services attributes only about a 5% probability for a typical male living to achieve

95.76 years of age. (See, Sch. 5 Life Expectancy). Notably, this is the same exact same “Mortality

Table” relied upon by Mr. Gingras in formulating his opinions. (See, Note 3 to Sch. 6 Sign. Dates).

                                                 13
Yet, in brazen disregard of the non-probable, essentially null, life expectancy rate he uses, and in

what can only be described as a complete lack of accountability, Mr. Gingras proceeded to make

this highly unlikely presumption a cornerstone of his LifeCare plan calculation. (See, Note 1 to

Sch. 2. LCP Valuation – 95%). Perhaps most telling is Mr. Gingras’s decision not to incorporate

this Scenario #2 into his “loss of household services” calculation. (See, Note 2 to Loss of

Household Services). Given the sheer improbability of Plaintiff living to be 95.76-years-old, “there

is simply too great an analytical gap between the data and the opinion proffered,” and Scenario #2

of Mr. Gingras’s LifeCare plan calculation must be excluded because it is “connected to existing

data only by the ipse dixit of the expert.” Joiner, 522 U.S. at 146.

       b. Mr. Gingras made no attempt to tie his highly speculative presumption regarding
          Plaintiff’s life expectancy to the particular facts or evidence in the present case.

       Although consideration of Scenario #2 would be improper for any male Plaintiff’s age, the

unfortunate fact here is that Plaintiff is a paraplegic. By assuming Plaintiff will live to age 95.76,

Mr. Gingras failed to account for the facts and circumstances relevant to this case. A key

consideration under Rule 702 is whether the expert “has applied the principles and methods

reliably to the facts of the case.” In re Scrap Metal Antitrust Litig., 527 F.3d 517, 529 (6th Cir.

2008) (quoting Fed R. Evid. 702). In turn, part of this Court’s gatekeeping function is to judge

“reliability in light of the particular facts and circumstances of the particular case.” Crouch v.

John Jewell Aircraft, Inc., 2016 U.S. Dist. LEXIS 3528, at *40-41 (W.D. Ky. Jan. 12, 2016)

(emphasis included) (quoting Kumho, 526 U.S. at 158). And, thus, “one major determinant of

whether an expert should be excluded under Daubert is whether he has justified the application of

a general theory to the facts of the case.” Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292,

1316 (Fed. Cir. 2011)).




                                                 14
       Here, Mr. Gingras offered no factual support in justification his decision to credit Plaintiff

with such a long life expectancy under Scenario #2. For instance, it does not appear that Mr.

Gingras’s presumption was based on an opinion of a properly qualified medical expert. This is

likely because any such expert, who reviews Plaintiff’s medical chronology from an objective

standpoint, would find this evidence only further negates a conclusion that Plaintiff could even

remotely (not to mention more likely than not) be among the 5% of males who will reach 95.76-

years-old. As discussed, Plaintiff’s debilitating injury has caused him to experience a magnitude

of health complications, many of which are either ongoing, reoccurring, or continuous. (See,

relevant excerpts from Exhibit 1: Brown Depo.).

       Though unfortunate, the harsh reality is that paraplegia decreases life expectancy; it does

not raise it. At the request of Plaintiff’s counsel, Dr. Alan Maynard Harben (“Dr. Harben”)

performed an Independent Medical Exam (“IME”) on Plaintiff, on August 29, 2019. (See, Exhibit

3: Harben Depo., 3:12-4:5). The purpose of this IME was for Dr. Harben “to evaluate [Plaintiff]

for life care planning purposes.” (Harben Depo., 4:11-13). When asked about Plaintiff’s life

expectancy during his deposition, Dr. Harben agreed that life expectancy for somebody with

paraplegia is shortened. (Harben Depo., 53:23-25) (“Q: Would you agree that life expectancy for

somebody with paraplegia is shortened? A: Yes.”). According to Exhibit 4 (attached herewith),

which reflects the same materials in Exhibit 11 to Dr. Harben’s deposition, the life expectancy for

a spinal cord injury patient of the same age and demographic as Plaintiff is only approximately

12.77 years. (Harben, Depo., 54:1-57:21, and Exhibit 11).

       Because an assumption that Plaintiff could potentially have a life expectancy to age 95.76

does not resonate with the facts and circumstances particular to this case, Mr. Gingras’s calculation

of Plaintiff’s LifeCare plan is unreliable to the extent it incorporates Scenario #2.


                                                 15
       c. Mr. Gingras’s highly speculative assumption regarding Plaintiff’s anticipated life
          expectancy is unreliable because it runs afoul of the guidelines set forth in Tennessee’s
          Pattern Jury Instructions.

       However, to see why the presumption incorporated through Scenario #2 clearly falters

under the Court’s reliability analysis, one must look no further than the Pattern Jury Instructions

for the State of Tennessee. T.P.I. 14.53, titled “Life Expectancy,” reads as follows:

       The life expectancy read to you is not conclusive but is an average life expectancy
       of persons who have reached a certain age. You should be aware that many
       persons live longer, and many die sooner, than the average. This figure may be
       considered by you in connection with other evidence relating to the probable life
       expectancy of [plaintiff] [deceased] including evidence of the [plaintiff's]
       [deceased's] health, occupation, habits and other activities.

T.P.I. Civil 14.53 (emphasis added). Included as Appendix E to the Tennessee Pattern Jury

Instructions is a “Life Expectancy Table” showing the – “average life expectancy” – attributed to

various demographics, in different stages in their life. For a white male, who is similar in age to

Plaintiff (63.62 years), Appendix E provides that the “average life expectancy” is somewhere in

the range of 18.6 and 17.9 years, respectively. 6 See, T.P.I. Civil Appendix E.

       In other words, applying the 17.9-18.6-year life expectancy from Appendix E, it is

reasonable to infer that the average white male, similar in age to Plaintiff, will live to be about 82-

years-old. Notably, as discussed supra, the two low-end figures generated by Mr. Gingras for

Scenario #1 to his LifeCare plan calculation are premised on the assumption that Plaintiff has an

83.02-year life expectancy. (See, Note 1 to Sch. 1 LCP Valuation – 50%; see also LifeCare Plan

Summary - Yearly). In conformance with T.P.I. 14.53 and Appendix E, Mr. Gingras’s presumption

that Plaintiff will live to be 83.02-years-old at least provides a “50% certainty,” (Id.; see also Sch.

5 Life Expectancy), thereby reducing the projected high-end cost of Plaintiff’s LifeCare plan from



6
 White males age 63 have an 18.6-year average life expectancy, while white males age 64 have
an average life expectancy of 17.9 years.
                                                  16
a staggering $14,739,189 to a much more realistic $7,223,071. (See, LifeCare Plan Summary -

Yearly). Since this reduction much more accurately reflects the baseline parameters established by

T.P.I. 14.53, Mr. Gingras’s calculation for Plaintiff’s LifeCare plan should be limited to the

parameters of Scenario #1 accordingly.

       d. The probative value of Mr. Gingras’s LifeCare plan calculation is outweighed by the
          danger of unfair prejudice to the extent it is based on a highly speculative presumption
          of Plaintiff having living to 95.76 years old.

       If for no other reason, Mr. Gingras’s calculation of Plaintiff’s LifeCare plan must be

precluded to the extent such evidence is overly prejudicial. Rule 403 allows relevant evidence to

be excluded “if its probative value is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time,

or needless presentation of cumulative evidence.” Ardingo v. Local 951, United Food & Commer.

Workers Union, 333 F. App'x 929, 938 (6th Cir. 2009). As with expert witnesses, district courts

are accorded “wide discretion” in determining the admissibility of evidence under Rule 403.

United States v. Whyte, 2019 U.S. App. LEXIS 33667, at *16 (6th Cir. Nov. 12, 2019) (quoting

United States v. Abel, 469 U.S. 45, 54 (1984)). In the context of Rule 403, unfair prejudice “refers

to evidence which tends to suggest decision on an improper basis.” Id. (emphasis included)

(quoting United States v. Gibbs, 182 F.3d 408, 430 (6th Cir. 1999).

       Allowing Mr. Gingras to speculatively attribute Plaintiff with a life projection to age 95.76

under Scenario #2 is highly misleading to the jury. Once again, it bears reemphasis that only about

5% of males will ever achieve such a life expectancy, and the median life expectancy for Plaintiff’s

demographic actually projects him living closer to age 82. Moreover, Dr. Harben, who performed

an IME on Plaintiff at the request of his own counsel, agrees that life expectancy for somebody

with paraplegia is shortened. (Harben Depo., 53:23-25). A more accurate life expectancy for a


                                                17
spinal cord injury patient of the same age and demographic as Plaintiff is approximately 12.77

years. (Harben, Depo., 54:1-57:21, and Exhibit 11). By leading the jury to believe under Scenario

#2 that Plaintiff’s remaining life expectancy is well-above the median for paraplegics in his

demographic, not to mention the median for the average male in the same demographic, this

evidence “tends to suggest decision on an improper basis.” See, Whyte, 2019 U.S. App. LEXIS

33667 at *16 (referencing Fed. R. Evid. 403).

                                          CONCLUSION

       For the reasons stated above, Norfolk Southern requests that the Court specifically exclude

from evidence any reference or referral to Scenario #2 of Mr. Gingras’s LifeCare plan calculation,

and/or otherwise limit Mr. Gingras’s LifeCare plan calculation to the extent it is premised upon

Plaintiff living to an age not reflected by the median life expectancy, as set forth in the pertinent

mortality tables.

                                      Respectfully submitted,


                                      BAKER, O’KANE, ATKINS & THOMPSON, PLLP

                                      s/ John W. Baker, Jr., BPR #001261
                                      Emily L. Herman-Thompson, BPR #021518
                                      Debra A. Thompson, BPR # 015683
                                      2607 Kingston Pike, Suite 200
                                      Knoxville, Tennessee 37901-1708
                                      (865) 637-5600
                                      jbaker@boatlf.com
                                      ethompson@boatlf.com

                                      GALLIVAN, WHITE & BOYD

                                      Ronald K. Wray, II, pro hac vice
                                      One Liberty Square
                                      55 Beattie Place, Suite 1200,
                                      Greenville, SC 29601
                                      (864) 271-9580
                                      rwray@gwblawfirm.com

                                                 18
                                  CERTIFICATE OF SERVICE

I hereby certify that on January 24, 2020, a copy of the foregoing, MEMORANDUM IN
SUPPORT OF NORFOLK SOUTHERN RAILWAY COMPANY’S MOTION TO PRECLUDE
CERTAIN TESTIMONY FROM PLAINTIFF’S ECONOMIST, J.P. GRINGAS was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular
U.S. mail. Parties may access this filing through the Court’s electronic filing system.

                                                       S/ John W. Baker, Jr.




                                                  19
